Citation Nr: 1140288	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision rendered by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO addressed, and denied, 16 separate claims for disability compensation.  The Veteran submitted a notice of disagreement in May 2007 in which he disagreed with 15 of the 16 issues.  In a statement received in September 2007, the Veteran indicated, however, that he wished to "center his appeal on just two issues," the denial of service connection for PTSD and the denial of a total disability evaluation based on individual unemployability (TDIU).  

In December 2007, the RO interpreted his statement as a withdrawal of the notice of disagreement on the other issues referenced in that document.  Accordingly, it issued a statement of the case in which it addressed only the denial of entitlement to service connection for PTSD and the denial of TDIU.  

Thereafter, on the Veteran's VA Form 9, Substantive Appeal, he reiterated that he was only appealing the denial of service connection for PTSD and the denial of TDIU.  

With respect to PTSD, the record reflects that the Veteran is diagnosed with numerous psychiatric disabilities including a major depressive disorder, anxiety disorder, and panic disorder.  Because the Veteran is diagnosed with psychiatric disorders in addition to PTSD, the Board has recharacterized the issue to include any psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In April 2009, the RO issued a decision whereby it, in pertinent part, granted service connection for coronary artery disease and assigned a 100 percent rating, effective April 18, 2005.  The RO also granted entitlement to special monthly compensation based on housebound status.  Since the Veteran is in receipt of a total schedular rating for his service-connected disability, the issue of entitlement to TDIU is moot.  

Finally, during the pendency of the appeal, the Veteran's claims folder was transferred to the custody of the St. Petersburg, Florida RO.  


FINDING OF FACT

PTSD was incurred during active military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder manifested by PTSD have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2010); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its implementing regulations, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, including obtaining medical examinations or opinions if necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2010).  VA is not required to provide assistance to a claimant, however, if there is no reasonable possibility that such assistance would aid in substantiating the claim.  See Id.

The United States Court of Appeals for Veterans Claims (Court) has concluded that the VCAA was not applicable where further assistance would not aid the appellant in substantiating his or her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In this matter, in view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the appellant in substantiating his claim.  

II.  Background and Analysis

The Veteran contends that he suffers from PTSD that is directly related to his active duty service in Vietnam.  Specifically, he reports that the base at Marble Mountain was attacked fairly often with rockets and mortars.  He describes one incident on July 4, 1968 when 122 millimeter rockets hit the flight deck, and he was struck by the concussive force of the rocket blast.  He describes a second event in January 1968 where he was caught in a firefight in a cemetery.  Without getting into details, he also attributes PTSD to his work doing intelligence collection and dissemination, and service as a machine gunner on helicopters.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required- provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Recent regulatory amendments changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  These amendments are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided).  

Under the recent amendments, lay evidence may establish an alleged stressor where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Here, the Veteran's DD-214 notes the Veteran's service in the U.S. Marine Corp as an Intelligence Assistant.  He is in receipt of several medals including the Air Medal.  His service personnel records indicate that the Air Medal was awarded with 1st Strike/Flight, for his service as an aerial gunner with Marine Helicopter Squadron 463 "during combat support missions in support of the Republic of Vietnam against insurgent communist (Viet Cong) forces from 6 June 1968 to 8 June 1968."  In addition, a Command Chronology from the Marine Aircraft Group 16 for the period July 1, 1968 to July 31, 1968 indicates that the group, to include Helicopter Squadron 463 took on enemy fire on several occasions and that the Squadron awarded 9 Air Medals and 3 Purple Heart medals.  Given this information, the Board finds that the Veteran likely served in combat, and, even if he did not, that there is sufficient credible supporting evidence of a PTSD-related stressor in Vietnam.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The next question then is whether there is evidence of a current diagnosis of PTSD based on the in-service stressors.  

Here, there is conflicting evidence as to whether the Veteran has PTSD related to his active duty military service.  

For instance, the record reflects that the earliest record of treatment for PTSD is in September 2004.  At such time, a report simply lists that the Veteran had current problems involving PTSD, anxiety and depression, and a history of a suicide attempt.  The report did not indicate the etiology of any psychiatric diagnosis.  

However, during a January 2005 psychological assessment, he described combat-related intrusive thoughts and nightmare, avoidance of military related cues, emotional numbing, hypervigilence, and survivor's guilt.  He reported that the symptoms began 36 years ago following Vietnam combat experiences.  Following a psychological examination, he was diagnosed with PTSD and dysthymia.  

Similarly, in March 2005, he reported nightmares, intrusive memories and chronic guilt about his Vietnam experiences.  He also reported a prior alcohol and drug abuse problem.  The examiner noted an Axis I diagnosis of bipolar disorder, PTSD, and anxiety disorder.  

During a VA examination in September 2006, he described duties in Vietnam as an intelligence scout.   He also stated that served for one month as a door gunner.  He reported intense dreams and intrusive thoughts of the experiences in Vietnam.  Following a mental status examination, the examiner stated that he met the criteria for a diagnosis of PTSD.  The examiner noted that he had a history of childhood abuse but denied having intrusive thoughts or nightmares related to his childhood experiences.  

However, during VA examination in December 2008, the Veteran described his history of childhood abuse and significant alcohol and drug abuse problems as an adult.  The examiner noted that he met the criteria for major depression and noted that it was not possible to determine if such increased in severity as a result of military service.  Further the examiner stated that he did "not make a diagnosis of posttraumatic stress disorder.  It is more likely than not this man had some posttraumatic stress disorder prior to entering the Marine Corps and this examiner cannot make a statement as to whether his time in the Marine Corps accentuated his preexisting posttraumatic stress disorder."  

The Board has reviewed the evidence of record and considered the Veteran's lay testimony.  The Board finds that the weight of the probative evidence supports the claim.  The VA outpatient treatment records and VA examination reports note a history of military service that has been substantiated in the official service records.  Moreover, even though the Veteran has a history of childhood abuse and a post-service history of alcohol and drug abuse, the evidence nevertheless indicates that the Veteran has PTSD due his active duty military service.  

In making this determination, the Board has considered the December 2008 VA examination report wherein PTSD was not diagnosed.  While it certainly may be true that the Veteran did not have PTSD at the time of that VA examination, the examiner does not challenge the earlier diagnoses of PTSD that were attributed to his military experience.  Moreover, the Court has made clear that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, even if the Board were to rely on the December 2008 examination, it may not ignore the earlier evidence during the pendency of the appeal confirming a current diagnosis of PTSD.  

Because there is a medical diagnosis of PTSD related to the claimed in-service stressors, and credible supporting evidence of the occurrence of the stressor, the Board concludes that the preponderance of the evidence supports the grant of service connection for an acquired psychiatric disorder, manifested by PTSD.  


ORDER

Service connection for an acquired psychiatric disorder manifested by PTSD is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


